Per Curiam.
Plaintiff and others petitioned the supervisors of the town of Tyrone in Le Sueur county to lay out and establish a public highway. The board denied the petition, and plaintiff appealed to the district court, where the case was tried *535to a jury. There was a verdict reversing the action of the board, and defendant appealed to this court from an order denying a new trial.
Defendant claims that the verdict is not justified by the evidence, and that there were prejudicial errors in rulings on the admission of evidence and in the charge. We have examined the record, and reach the conclusion that the verdict should stand. It will be of no value as a precedent to detail the evidence, or to state or discuss the alleged errors on the trial. The questions were purely questions of fact, and the evidence is such that we cannot say the court abused its discretion in refusing a new trial. We find nothing in any of the rulings or instructions of the trial court that calls for a reversal.
Order affirmed.